Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on January 28th, 2022 has been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-12, 15-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,257,963 (hereinafter U.S. Pat. No. ‘963). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Pat. No. ‘963 recites similar elements and limitations of claims 1, 3-12, 15-16 and 20 of the present application.
Regarding claim 1 of the present application, claim 1 of U.S. Pat. No. ‘963 recites “A semiconductor device comprising: 
a first terminal coupled to a body of the semiconductor device, the first terminal comprising: 
a tunneling oxide layer formed on the body of the semiconductor device, 
a first volume of polysilicon-based material (claimed first gate) formed on the tunneling oxide layer, and 
a first dielectric layer formed on the first volume of polysilicon-based material; and 
a second terminal coupled to the body of the semiconductor device, the second terminal comprising: 
a second volume of polysilicon-based material (claimed second gate) formed directly on the body of the semiconductor device; and 
a second dielectric layer formed between the first volume of polysilicon-based material and the second volume of polysilicon-based material.”

Regarding claim 5 of the present application, claim 14 of U.S. Pat. No. ‘963 recites “The transistor of claim 13, further comprising: a third terminal coupled to the body of the transistor, the third terminal configured as one or more of a source or a drain terminal for the transistor.”

Regarding claim 6 of the present application, claim 15 of U.S. Pat. No. ‘963 recites “The transistor of claim 14, wherein the transistor is configured to perform a programming operation based on: application of a first voltage to the first terminal that is greater than a second voltage applied to the second terminal; and application of a third voltage to the third terminal that is less than the second voltage.”

Regarding claim 7 of the present application, claim 16 of U.S. Pat. No. ‘963 recites “The transistor of claim 14, wherein the transistor is configured to perform an erasing operation based on: application of a first voltage to the first terminal that is less than a second voltage applied to the second terminal; and application of a third voltage to the third terminal that is greater than or equal to the first voltage.”

Regarding claims 8-9 and claims 3-4 of the present application, claim 7 of U.S. Pat. No. ‘963 recites “A method, comprising: 
forming a first terminal of a semiconductor device, comprising: 
depositing a tunneling oxide layer on a first portion of a body of the semiconductor device, 
depositing a first volume of polysilicon-based material (claimed first gate) on the tunneling oxide layer, and
depositing a first dielectric layer on an upper surface and a second dielectric layer on a side surface of the first volume of polysilicon-based material; and 
forming a second terminal of the semiconductor device, comprising: 
depositing a second volume of polysilicon-based material (claimed second gate) directly on a second portion(claimed drain or source in claim 3) of the body of the semiconductor device, wherein a side surface of the second volume of polysilicon-based material is adjacent to the second dielectric layer.”

Regarding claim 10 and claim 12 of the present application, claim 12 of U.S. Pat. No. ‘963 recites “The method of claim 7, wherein depositing the first volume of polysilicon-based material on the tunneling oxide layer comprises: 
depositing a layer of polysilicon-based material on the upper surface of the tunneling oxide layer and on the body of the semiconductor device (claim 12 of the application); and 
etching the layer of polysilicon-based material from the body of the semiconductor device to form the first volume of polysilicon-based material (claimed first/second gate) on the upper surface of the tunneling oxide layer.

Regarding claim 11 of the present application, claim 9 of U.S. Pat. No. ‘963 recites “The method of claim 7, wherein depositing the first dielectric layer and the second dielectric layer comprises: 
depositing dielectric material on the semiconductor device after depositing the first volume of polysilicon-based material; and 
etching a portion of the dielectric material to form the first dielectric layer on the upper surface and the second dielectric layer on the side surface of the first volume of polysilicon-based material.”

Regarding claim 12 of the present application, claim 10 of U.S. Pat. No. ‘’963 recites “The method of claim 7, wherein depositing the first dielectric layer and the second dielectric layer comprises: 
depositing a first oxide-based film on the upper surface and the side surface of the first volume of polysilicon-based material; 
depositing a silicon nitride-based film on the first oxide-based film; and 
depositing a second oxide-based film on the silicon nitride-based film.”

Regarding claim 15 of the present application, claim 13 of U.S. Pat. No. ‘963 recites “A transistor comprising: 
a first terminal coupled to a body of the transistor, the first terminal comprising: 
a tunneling oxide layer formed on the body of the transistor, 
a first gate formed on the tunneling oxide layer, and 
a first dielectric layer formed on the first gate; 
a second terminal coupled to the body of the transistor, the second terminal comprising:
a second gate formed directly on a source or drain of the body of the transistor; and 
a second dielectric layer formed between the first gate and the second gate.”
	
Regarding claim 16 of the present application, claim 6 of U.S. Pat. ‘963 recites “The semiconductor device of claim 1, wherein the first dielectric layer comprises: a first oxide-based layer; a silicon nitride-based layer; and a second oxide-based layer.”
Regarding claim 20 of the present application, claim 14 of U.S. Pat. No. ‘963 recites “The transistor of claim 13, further comprising: a third terminal coupled to the body of the transistor, the third terminal configured as one or more of a source or a drain terminal for the transistor.”

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,257,963 in view of WANG et al. (U.S. Patent No. 6,524,909). 
See description of claim 7 of U.S. Patent No. 11,257,963 in paragraph 5, supra.  Claim 7 of U.S. Patent No. 11,257,963 does not recite the step of planarizing the second gate and depositing conductor material on the gate.
WANG et al. disclose in Figure 6C a conductive material is deposit into an opening to form a source line, and planarizing the conductive layer (column 5, lines 1-8)
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to provide the method of claim 7 in U.S. Patent No. 11,257,963 the step of planarizing and depositing the conductive material of WANG et al.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the steps of planarizing and providing conductive material as WANG teach to provide the conductive line of the memory cell.

Claims 2,  17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827